Citation Nr: 1208315	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  03-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, to include as secondary to a service-connected left hip disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased rating for a left hip disability, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.  

5.  Whether a February 2003 reduction from 60 percent to 10 percent for a lumbar spine disability was proper.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bladder incontinence claimed as secondary to surgery for a urethral diverticulum by the Department of Veterans Affairs on February 3, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the Army Reserves from December 1986 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2002, April 2002, February 2003, and January 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2003, the Veteran testified at a video conference hearing before a Veterans Law Judge that is no longer employed by the Board.  A transcript of this hearing is associated with the claims file.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in a decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Therefore, in August 2010, the Veteran was asked if she wanted to appear at another hearing.  She was informed by letter that if she did not respond, the Board would assume that she did not want another hearing and would proceed with adjudication of her claim.  38 C.F.R. § 20.717 (2011).  The Veteran did not respond to that letter, and no further action concerning a Board hearing need be taken. 

Additionally, with respect to the issues of whether a February 2003 reduction from 60 percent to 10 percent for a lumbar spine disability was proper, an increased rating for a lumbar spine disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for bladder incontinence claimed as secondary to surgery for a urethral diverticulum, the Veteran indicated her intent to perfect an appeal on these issues at the September 2003 video conference hearing.  The Board accepts this testimony as satisfying the timing and content requirements of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (an oral statement at a hearing, when later reduced to writing by means of a hearing transcript, satisfies the component of a written filing for appeal purposes).

In June 2004, the Board remanded this case for further evidentiary development.  

Regarding the Veteran's claim for service connection for PTSD, the Board notes that this issue was originally phrased as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In a June 2009 rating decision, the RO granted service connection and assigned a 50 percent rating for mood disorder, effective July 3, 2008.  However, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service-connected and separately rated if there was evidence reflecting that the two conditions resulted in different manifestations.   Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Therefore, the Veteran's claim for service connection for PTSD remains on appeal.  

For reasons explained below, the issues of entitlement to service connection for urinary incontinence, entitlement to an increased rating for a left hip disability, entitlement to an increased rating for a lumbar spine disability, entitlement to a TDIU, and entitlement to compensation under 38 U.S.C.A. § 1151 for bladder incontinence claimed as secondary to surgery for a urethral diverticulum are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.  

2.  The Veteran does not have a current diagnosis of PTSD pursuant to DSM-IV, nor has any PTSD been related to her active service.  

3.  A November 1998 rating decision awarded a 60 percent rating for lumbar spine disability with limitation of motion based on characteristic low back pain;  demonstrable muscle spasm to the lower lumbar paraspinals; diffuse weakness in the left hips, knees, and ankles; and decreased sensation over the left hip.  

4.  A June 2001 VA examination showed no evidence of tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area.  Range of motion testing showed 80 degrees flexion, 40 degrees extension, and 40 degrees lateral flexion.  The examiner found no evidence of lumbar or sacral spine or related soft tissue disease on physical examination or imaging study.  

5.  A January 2003 VA examination indicated that the Veteran had normal range of motion of the lumbar spine without any muscle spasm, negative straight leg raising test bilaterally, and normal reflexes.  


CONCLUSIONS OF LAW

1.  The Veteran's claimed PTSD was not incurred in or aggravated by her period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The reduction in the evaluation of lumbar spine disability with limitation of motion, from 60 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the issues on appeal are entitlement to service connection for PTSD and the propriety of a reduction in evaluation following an examination assessing the current level of severity of the Veteran's service-connected disabilities to determine whether they prevented her from gainful employment.  In February 2001 and February 2002 letters, the RO provided notice to the Veteran advising her of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An April 2006 letter advised the Veteran of the information and evidence needed to establish a disability rating and an effective date.  A January 2002 letter advised the Veteran of the proposal to reduce the evaluation assigned to lumbar spine disability with limitation of motion, and provided the appropriate due process.  The case was last adjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and providing written argument.  Thus, appropriate due process was provided and there is no prejudice in addressing this case on the merits.

PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without them.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2011).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she currently has PTSD that is due to stressors from her period of service.  Specifically, she maintains that in January 1987 at Fort Dix, New Jersey, her unit participated in a night training exercise with 14 inches of snow on the ground and only flashlights to light the way.  The Veteran alleges that on that night, she witnessed one fellow servicemember fall and break her leg and another fellow servicemember fall and break her neck.  She reports that the servicemember who fell and broke her neck later died from her injury.  The Veteran also states that she fell and hurt her hip at this night training exercise as well.  

The Veteran's service personnel records show that she served in the U.S. Army Reserves.  The Board has reviewed the record, including the Veteran's service medical and personnel records, and the file does not show evidence that the Veteran engaged in combat with the enemy during her service, nor is the Veteran contending that her stressor is based on combat.  As the Veteran does not have a confirmed history of engaging in combat with the enemy during service, and her claim is not based on fear of hostile military action, her alleged stressors must be verified or corroborated pursuant to 38 C.F.R. § 3.304(f)(5).

The RO attempted to verify the Veteran's stressors, but a March 2005 response indicated that the U.S. Army Safety Center did not maintain any records regarding any incidents that may have occurred at Fort Dix, New Jersey, during the period of January 1987 to March 1987.  Additionally, the available U.S. Army casualty database listed one female servicemember as having died on January [redacted], 1987, but her cause of death was illness.  

Service treatment records do confirm that the Veteran fell and hurt herself in January 1987.  However, they are negative for any complaints, diagnoses, or treatment for PTSD.  

VA medical reports dated in September 1997, October 1997, and September 2003 show that the Veteran was receiving treatment for PTSD and depression.  A May 2002 private treatment record reflects that the Veteran had a diagnosis of PTSD and had been treated intermittently for it since May 1998.  

Other post-service VA and private treatment records dated from July 1993 to June 2009 show that the Veteran received intermittent treatment for various psychiatric disorders, including depression, bipolar disorder, stress, anxiety disorder, agoraphobia, panic disorder, schizoaffective disorder, heoraphobia, and mood disorder.  However, these medical reports are negative for any treatment or diagnoses of PTSD.     

The Veteran testified before the Board at a video conference hearing in September 2003.  Testimony revealed, in pertinent part, that in January 1987 at Fort Dix, New Jersey, the Veteran's unit participated in a night training exercise with 14 inches of snow on the ground and only flashlights to light the way.  The Veteran alleges that on that night, she witnessed one fellow servicemember fall and break her leg and another fellow servicemember fall and break her neck.  She reports that the servicemember who fell and broke her neck later died from her injury.  The Veteran also states that she fell and hurt her hip at this night training exercise as well.  She maintains that she began receiving treatment for PTSD at the VA medical center in 1988.  

At a May 2009 VA examination, the Veteran underwent a clinical interview, including a mental status examination.  She was also administered selected scales of the Wechsler Adult Intelligence Scale III and the Minnesota Multiphasic Personality Inventory II.  A review of her psychological symptoms resulted in the endorsement of a variety of symptoms very similar to a bipolar disorder.  The Veteran reported having manic episodes twice a week in which she was overly cheerful.  She stated that she usually stayed home during these periods.  She also indicated that she had anxiety, panic attacks, depression, insomnia, appetite disturbance, crying spells, anhedonia, nightmares, head and stomach pain, procrastination, obsessional ideation, racing thoughts, anger control problems, paranoia, and homicidal ideas at times.  The examiner noted that the Veteran's problem behaviors had to do with her extreme mood instability at the intensity of a bipolar disorder.  The Veteran was diagnosed with mood disorder secondary to general medical condition (at the intensity of a bipolar disorder).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the September 1997, October 1997, and September 2003 VA medical reports and May 2002 private medical report.  While the physicians diagnosed the Veteran with PTSD due to her reported in-service stressors, that appears to have been heavily based upon a history provided by the Veteran, rather than upon a review of the evidence of record.  Transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber is a medical professional.  Swann v. Brown, 5 Vet. App. 229   (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  There is no objective evidence of an in-service stressor in the Veteran's service treatment records or service personnel records.  The RO attempted to verify the Veteran's stressors, but a March 2005 response indicated that the U.S. Army Safety Center did not maintain any records regarding any incidents that may have occurred at Fort Dix, New Jersey, during the period of January 1987 to March 1987.  Additionally, the available U.S. Army casualty database listed one female servicemember as having died on January 21, 1987, but her cause of death was illness.

The Board assigns greater weight to the May 2009 VA examination.  In placing greater weight on the May 2009 opinion, the Board notes that the Veteran's entire file was reviewed in detail, a comprehensive psychiatric examination was performed, and adequate rationale was provided.  In forming his opinion, the examiner utilized the results of several diagnostic tests as well as a mental status examination to conclude that the Veteran's appropriate diagnosis was that of a mood disorder.  The Board accordingly finds the May 2009 VA medical opinion to be the most probative as to whether the Veteran has a current confirmed PTSD diagnosis because the examiner at the May 2007 examination based the opinion on a thorough review of the evidence in the Veteran's file and records and sufficient rationale in addition to a detailed medical examination.  Having evaluated the evidence, the Board finds that the May 2009 examiner's finding that a diagnosis of PTSD was not warranted is the most persuasive evidence.  

The Board acknowledges that under the amended regulations of 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if the stressor claimed by the Veteran is related to her fear of hostile military or terrorist activity.  However, the Veteran in this case is not alleging that her in-service stressor is related to her fear of hostile military or terrorist activity but instead contends that her in-service stressor is due to falls that she witnessed during a military exercise.  Therefore, because the Veteran is a non-combat Veteran and her alleged in-service stressor is not related to a fear of hostile military or terrorist activity, her testimony alone does not qualify as "credible supporting evidence" of the occurrence of an in-service stressor as required by 38 C.F.R. § 3.304(f)(5) (effective July 13, 2010).  After the fact analyses which infer a traumatic event are also insufficient.  Thus, while credible, the September 1997, October 1997, and September 2003 VA diagnoses and May 2002 private diagnosis appear to have been based upon an unsubstantiated factual background, and are therefore of little probative value and cannot serve to corroborate the Veteran's claimed in-service stressor. 

With respect to whether service connection is warranted for PTSD, the Board finds that it is not.  The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The weight of the evidence shows that the Veteran does not meet the DSM-IV criteria for PTSD.  Absent evidence demonstrating the presence of a current disability, service connection for PTSD must be denied.  While there is competent medical evidence of record that shows a diagnosis of PTSD, the Board finds that the weight of the evidence demonstrates that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Thus, as the Board finds that the weight of the evidence is against a current diagnosis of PTSD compliant with DSM-IV criteria, service connection for PTSD is not warranted.  

Even if the diagnosis of PTSD were found to be warranted by the weight of the evidence, the Veteran's alleged stressor has been unverified.  The Board acknowledges that the Veteran is claiming PTSD based on a non-combat incident during service.  However, the the U.S. Army Safety Center found no evidence of the Veteran's fellow servicemember breaking her leg during a nighttime military exercise, and the only female casualty on record during the relevant time period was a death due to illness and not due to a broken neck from a fall.  Thus, even if the Veteran had a PTSD diagnosis, her alleged stressor is unverified, and the diagnosis of PTSD would not be based on any verified in-service stressor.  Because no PTSD has been currently diagnosed in this case, the Board finds that service connection for PTSD is not warranted.  

The Board has considered the Veteran's claim that she has PTSD related to her service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which she is competent to observe, such as anxious behavior, but she is not competent to provide a medical diagnosis for any PTSD or to relate any PTSD medically to her service.

The Board concludes that PTSD was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Reduction

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2011).

A November 1998 rating decision increased the rating for lumbar spine disability with limitation of motion from 40 percent to 60 percent, effective May 5, 1998.  By rating action dated in January 2002, the RO proposed to reduce the evaluation to 10 percent.  In the February 2003 rating decision on appeal, the RO reduced the evaluation to 10 percent, effective July 1, 2003.  

As an initial matter, the Board notes that because the 60 percent rating for lumbar spine disability with limitation of motion was in effect for a period exceeding five years (from May 5, 1998 through June 30, 2003), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  See 38 C.F.R. § 3.344 (2011).

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a January 2002 letter, the Veteran was informed of the proposed reduction for the lumbar spine disability with limitation of motion and of her right to submit evidence showing that such change should not be made.  Thereafter, a February 2003 rating decision reduced the award prospectively, effective July 1, 2003.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.  

Pursuant to a July 1994 Board decision, service connection for a lumbar spine disability was established in a January 1995 rating decision.  Based on a February 1989 VA examination showing 95 degrees flexion, 8 degrees extension, 20 degrees rotation, and 34 degrees lateral flexion, the RO assigned a 10 percent rating under Diagnostic Code 5292, effective November 23, 1988.  Based on an April 1991 VA examination showing 45 degrees flexion, 10 degrees extension, and 10 degrees rotation and lateral flexion, the RO assigned a 20 percent rating under Diagnostic Code 5292, effective April 5, 1991.  Based on a September 1994 VA examination showing 38 degrees flexion, 14 degrees extension, 18 degrees rotation, and 23 degrees lateral flexion, the RO assigned a 40 percent rating under Diagnostic Code 5292, effective September 6, 1994.  

Following a claim for an increased rating, the Veteran underwent a VA examination in October 1998.  The VA examination showed 64 degrees flexion, 6 degrees extension, 16 degrees rotation, and 10 degrees lateral flexion.  There was painful motion in all ranges, spasms to the lower lumbar paraspinals, decreased sensation over the left hip, and diffuse weakness in the left hip, knees, and ankles.  The Veteran complained of daily and constant low back pain with flare-ups lasting 24 hours to a month.  Based on the VA examination findings, the RO assigned a 60 percent rating under Diagnostic Code 5293, effective May 5, 1998.  

Following a claim for a TDIU filed in August 2000, the Veteran underwent a VA examination in June 2001.  At that time, her lumbar spine x-ray was negative.  There was no evidence of tenderness in the lumbosacral area, nor was there tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area.  Range of motion testing showed 80 degrees flexion, 40 degrees extension, and 40 degrees lateral flexion.  The examiner found no evidence of lumbar or sacral spine or related soft tissue disease on physical examination or imaging study.  

A January 2002 rating decision proposed to reduce the Veteran's rating for her lumbar spine disability, and a VA examination was scheduled for January 2003.  At the examination, the Veteran had normal range of motion of the lumbar spine without any muscle spasm.  Straight leg raising test was negative bilaterally, and reflexes were normal.  The examiner concluded that since it had been 15 years since the Veteran's fall in service, but the Veteran still had normal lumbar spine films and physical findings, she had a normal back condition.  

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's lumbar spine disability was proper.  As noted above, the 60 percent evaluation assigned was based on characteristic low back pain; demonstrable muscle spasm to the lower lumbar paraspinals; diffuse weakness in the left hips, knees, and ankles; and decreased sensation over the left hip.  All of the subsequent medical evidence dating prior to the July 1, 2003 reduction noted no evidence of tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area.  Indeed, both the June 2001 and January 2003 VA examiners found that the Veteran had no evidence of lumbar or sacral spine or related soft tissue disease on examination or imaging study.  Straight leg raising test was negative bilaterally, and reflexes were normal.    

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).  

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The Board notes that sacroiliac injury and weakness are also rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5294 (2002).      

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The Board notes that the regulations for rating disabilities of the spine were again revised, effective September 26, 2003.  68 Fed. Reg. 51454  (Aug. 27, 2003).  However, VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  Therefore, in this case, only the regulations for rating disabilities of the spine that were in effect prior to September 26, 2003 will be applied to the Veteran's lumbar spine disability.  

Based upon the June 2001 and January 2003 examinations, the Board concludes that the Veteran's limitation of motion falls at most within the slight range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that overall, there is minimal limitation of lumbar motion.  The Veteran had no evidence of back pain, tenderness, muscle spasm, or moderate limitation of motion of the lumbar spine.  Indeed, although she had 80 degrees flexion at her June 2001 examination, her range of motion of the spine was found to be normal at her January 2003 examination.  Thus, under the qualitative criteria for evaluating limitation of motion of the lumbar spine, the Board finds that the Veteran's lumbar spine disability manifested slight limitation of motion, for which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Similarly, when rated under the old diagnostic code for lumbosacral strain, the Veteran's low back disability did not satisfy the qualitative criteria for a rating higher than 10 percent.  Under the old schedular criteria of Diagnostic Code 5295, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  In this case, there was no evidence of muscle spasm, and unilateral loss of lateral spine motion was not shown.  Thus, the Board finds that a 10 percent rating was warranted for the Veteran's lumbar spine disability.

Additionally, as there was no tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area, straight leg raising test was negative bilaterally, and reflexes were normal, the evidence did not show that the Veteran had intervertebral disc syndrome.  Indeed, both the June 2001 and January 2003 VA examiners found that the Veteran had no evidence of lumbar or sacral spine or related soft tissue disease on examination or imaging study.  Therefore, the Board finds that no higher than a 10 percent rating was warranted for the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The reduction in this case was initiated following two VA examinations which were as thorough, if not more so, as the one upon which the 60 percent evaluation was assigned.  These examinations reflected either slight or noncompensable range of motion findings, and the 10 percent evaluation assigned by the RO contemplated painful motion.  As improvement was clearly shown since the award of 60 percent, the reduction was proper.  See 38 C.F.R. § 3.344(a). 

The Board notes that the Veteran has provided argument concerning her symptoms and impact of her disability on employment.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her lumbar spine disability during the period in question.  

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's lumbar spine disability that would provide support the assignment of rating higher than 10 percent at the time of the reduction.  However, as this disability has not been manifested by ankylosis, residuals of a fracture to the vertebra, or complete bony fixation of the spine, Diagnostic Codes 5285, 5286, and 5289 do not apply.  38 C.F.R. § 4.71a (2002).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  

In light of the evidence above, the Board finds that the Veteran's lumbar spine disability with limitation of motion has improved since the 60 percent evaluation was assigned.  Appropriate due process procedures were followed, and the reduction was based upon more than one examination.  Therefore, the reduction from 60 percent to 10 percent effective July 1, 2003 was proper, and the appeal is denied.

The Board has also considered whether the Veteran's lumbar spine disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably described the Veteran's disability level and symptomatology during the relevant period, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, her disability picture was contemplated by the rating schedule, and the assigned schedular evaluations were, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.  

The reduction from 60 percent to 10 percent for lumbar spine disability with limitation of motion was proper.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for urinary incontinence, entitlement to an increased rating for a left hip disability, entitlement to an increased rating for a lumbar spine disability, entitlement to a TDIU, and entitlement to compensation under 38 U.S.C.A. § 1151 for bladder incontinence claimed as secondary to surgery for a urethral diverticulum.  

The Veteran alleges that she currently has urinary incontinence that is due to her service-connected left hip disability and has submitted medical treatise information showing that impaired mobility in the form of a leg or hip fracture could contribute to urinary incontinence.   

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

At present, there are no medical opinions of record addressing whether the Veteran's urinary incontinence is due to or has been aggravated (permanently worsened beyond normal progress of the disorder) by her service-connected left hip disability.  Therefore, in light of the above, the Veteran should now be afforded a VA examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was last afforded VA examinations for her left hip disability and lumbar spine disability in August 2008, over 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been a change in the Veteran's conditions, the Board finds that new examinations of the joints and spine are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran had a urethral diverticulectomy performed at the New Orleans, Louisiana VA Medical Center on February 3, 1998.  She alleges that she developed urinary incontinence subsequent to this procedure.

In pertinent part, 38 U.S.C. § 1151  provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  

The February 6, 1998 post-procedure summary indicated that prior to the urethral diverticulectomy, the Veteran had a history of recurrent urinary tract infection and post void dribbling.  The Veteran reported that she occasionally wore pads for urinary leakage and that her urge component to her urinary leakage was much worse than her stress component.  However, the physician indicated that in a recent evaluation of the Veteran, she had not demonstrated stress urinary incontinence or hyper mobility, and her mucosa was essentially normal.  Post-service VA medical records dated since May 1998 show that the Veteran received intermittent treatment for urinary incontinence.  Several medical reports reflect that the Veteran had mixed urinary incontinence after urethral diverticulectomy.  

The medical evidence of record suggests that the Veteran may have additional urinary disability following the February 3, 1998 VA surgery and post-operative care.  As such, a VA examination and medical opinion on this matter should be obtained.  

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with her claim for service connection for urinary incontinence, as secondary to her service-connected left hip disability, her claim for increased rating for a left hip disability, and her claim for increased rating for a lumbar spine disability.  The granting of service connection and the assigning of a disability rating for urinary incontinence as well as the assigning of higher disability ratings for her left hip disability and lumbar spine disability would potentially affect the issue of whether the Veteran was unemployable due to her service-connected disabilities.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), pertaining to VCAA notice for an increased compensation claim.  The Court stated that 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate an increased rating claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Thus, on remand, the RO/AMC should provide corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate claims for increased ratings for a left hip disability and a lumbar spine disability.  In accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the notice should notify the Veteran that, to substantiate an increased rating claim, she must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on her employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation for her left hip disability and lumbar spine disability.  

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her urinary incontinence, left hip disability, lumbar spine disability, and urethral diverticulum at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since June 2009 from the VA Medical Centers in Alexandria, Louisiana and New Orleans, Louisiana.
 
3.  After the above has been completed to the extent possible, schedule the Veteran for a VA genitourinary examination to obtain a medical opinion as to whether her current urinary incontinence is possibly related to her service-connected left hip disability and to determine whether she has any additional disability as a result of the February 3, 1998 surgery and post-operative care.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should: 
 
a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current urinary incontinence was caused by or is aggravated (permanent worsening of the underlying disability beyond natural progress) by the Veteran's service-connected left hip disability.  The examiner should explain the medical basis as to why the left hip disability does or does not cause or aggravate the current urinary incontinence.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has additional urinary disability that was caused by or aggravated (permanent worsening of the underlying disability beyond natural progress) by the February 3, 1998 urethral diverticulectomy and/or post-operative care.  

c.  For any additional urinary disability caused or aggravated by the February 3, 1998 VA surgical treatment or post-operative care, the examiner should address whether such disability (a) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or post-operative care; or, (b) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

A rationale for all opinions expressed should be provided.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the current severity of her service-connected left hip disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include range of motion of the thigh (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected left hip disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also determine whether the Veteran has ankylosis of the hip, flail joint of the hip, malunion of the femur with marked knee or hip disability, or other impairment of the femur.  The medical rationale for all opinions expressed should be provided.

5.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of her service-connected lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the lumbar spine disability, as well as range of motion of the lumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  

The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  The examiner should also determine whether the Veteran has ankylosis of the spine.  The medical rationale for all opinions expressed should be provided.

6.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


